Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-13-00843-CV

                                      David V. MARTINEZ,
                                            Appellant

                                                  v.
                                            Clarissa Ann
                                    Clarissa Ann RODRIGUEZ,
                                              Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013-EM-505713
                             Honorable Olin B. Strauss, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: May 7, 2014

DISMISSED FOR LACK OF PROSECUTION

           Appellant’s brief was originally due on March 3, 2014. On March 17, 2014, this court

notified appellant, who is pro se, that the brief was late and stated he must, within ten days, provide

a reasonable explanation for failing to timely file the brief.          Appellant did not respond.

Accordingly, on April 7, 2014, this court ordered appellant to show cause in writing, no later than

April 18, 2014, why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.

P. 38.8(a). Our order cautioned appellant that if he did not respond by April 18, 2014, this appeal
                                                                                    04-13-00843-CV


would be dismissed for lack of prosecution. Id. Appellant has not responded; therefore, this appeal

is dismissed for lack of prosecution.


                                                 PER CURIAM




                                               -2-